THE    AITORNEY             GENERAL
                           OF’ ?!?EXAS
GROVERSELLERS
                          AUWX-IN   xx.TExAs




HonorableM8xwellWsloh
Couaty Attorney
BOWLS county
 Ibstoa,   Texas

Dear 81~:                             opinionHo. O-6601
                                      Ret Liabilityof Bowl. CountyLevee
                                      ImprovementDistrictmb. 2 for State,
                                      oounw amd a&o01 8-8 and prsoedure
                                      to be followedia foreolosiagtax lien.

       1n your letter of August 29, 1946, youorlled our attentioato a
traot of about five thouaaE'aorea of land,iaBowi@ County,Texas,on whioh
no state,oourty or sohoolfaztm hwa beon paid siaoe 1919. .Ths Bowie
COUWYLO~~O RnprovementDirtriotXo. 2 wan oreatad'ia1919, the lbuve
deforjbodtraot being all of the lr8d within lid dirtriot. Bondr were ls-
sued on vvanl oooasionaby the distriotinvarying amoumtr,aad the bonds
are still outstanding. You &ate that the distrlatis now "defunot,"aad
that a Mro Porn11 olnimsto have over 61% of the ?zoadissue.Pndis holding
himselfout as managerof the traot of lud.

       In subsequentcorrespondencewith youn we are idvisedthat the land
mus never conveyedto said distriot,but that, in your opinion,title to
the land is stillin certainprivateindividuals. In your originalopiaion
request,you sukaitfvr our oonsideratioa the followiagquestiollsr

 Olo IS this distriotliablefor stats,oountyamd schooltb~xea?

u20 If it.is liable amd the State foreolosesiBs tax lien in due time,
Bill the countyand Btate in any way becane liableto the bondholdersfor
t&o mount of their beads?

 "30 In the event suit is filed for the oolleotioaof suchtaxes,would
 it be neoassaryto have oitatiomissuedaad served upon all bondholders?

 n40 .Whenthe names of the bondholdersare unkaowmand the officers of the
 defunotdistrictare unknomm,couldservicebe had by publiation?"

        Sfaos the districtin qua&ion, which is a body politicand-oorp-
 orate (Art. 7979, R.S.), never oaod the 8 aid property,your first ques-
 tion is an-red in the negative. Further,siaoethe propertyia not
 publiolyowned, it is not exrmptkan tmtioa.      St. Edwards'CollegeV.
 Morris,Tax Collector( Sup, Ct.) 17 S.% 6120
HonorableMax&l    Welch - Page 2 (O&Cl)



       Referringto your seomd question,In thewoat the Stata should
foroloseits lien, there muld be ao liabilityby the &to or runty to
bondholders3althoughthe land in questionmight be subjeotto a tax lien
in favor of the distriotfor my unpaidtaxes levied ly the districtfor
the purpose of rst',riag
                       said bonds or for other purposes.

       Bondholders,as such, have no lien upon the properkyin a distriot.
The lien arises by virtue of the tax leviedby the distriotto pay the
principaland intereston the bonds, uidthetax ad lien are ia favor of
the distriot. It would theroforoba unneoessaryto make the bondho;dero
partiesto your foreclosuresuit. Ilbme amming, of oourso,that a0
valid transferof its tu lisr has heon made by the districtto bondholders
or other transferees.

       Your third quostim is also alurwerad
                                          ia tho negative.

       This makes u amwwrto your fourth    questionurneoassary.

       % encloseherewitha oopy of our OpinionNo. O-6662which you may
find of rssistanoeinthis mattum

                                          Yoursvary tlu1y

                                    A'STQRNEYOENEFzALOFTEXA8

                                    BY /a/ J. &%hur 8.ndlir

                                             J. &%hur Suzdlin
                                                     A5sidmat
APPRWED MARCH L3, 1946
/p / Cwlos Ashley
FIRST A6SISTANT                              APPRWED
ATTORmY GENERAL                           oPmIoN COUITPEE
                                              a B.lV.H.8.
J~U:ms:egw                                    shaiman